Citation Nr: 1428088	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-16 951	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of payment of educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill), currently paid at the 80 percent level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
REMAND

The Veteran served on active duty from November 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Department of Veterans Affairs (VA) determination that the Veteran was entitled to Chapter 33 educational assistance benefits at the 80 percent level.  The Veteran asserted disagreement with the award, alleging that he is entitled to the 100 percent level of payment.

The instant matter was previously before the Board in February 2012, at which time it was remanded for further development.  In that action, the Board pointed out that the determination of whether the Veteran is entitled to the maximum amount of Chapter 33 educational assistance benefits centers, in part, around whether the Veteran was discharged due to a service-connected disability, noting the Veteran's contention that his discharge from service was due to his psychiatric condition, for which he was later granted service connection.  (By way of a September 2004 rating decision, the Veteran was awarded service connection for PTSD, evaluated as 70 percent disabling, effective from March 27, 2004, which is the day after he was released from active duty.)  The Board further noted that the Veteran's DD Form 214 indicated that his separation was due to a "physical condition, not a disability."  The exact circumstances, however, surrounding the Veteran's discharge were not discernible from the record then-currently before the Board.  Thus, the Board directed the agency of original jurisdiction (AOJ) to obtain from the appropriate VA Regional Office (RO) the Veteran's claims file, to specifically include service treatment records (STRs) and service personnel records.  

Although on remand the Veteran's claims folder was obtained, which included certain STRs, the Veteran's service personnel records were not previously associated with the claims folder and the AOJ did not otherwise request such documents.  It is particularly important that the Veteran's service personnel records are obtained and associated with the record, so as to ensure that the Board has before it all relevant records in order to make a determination on the Veteran's claims.  Notably, although the narrative reason for separation is listed on the Veteran's DD Form 214 as "physical condition, not a disability" and the separation code was identified as "JFV," indicating that separation was due to a physical condition, not a disability, that interfered with the performance of duty, the separation authority was identified as "AR 635-200, PARA 5-18."  It does not appear that the version of Army Regulation 635-200, pertaining to "Active Duty Enlisted Administrative Separations," in effect at the time of the Veteran's discharge contained a paragraph 5-18.  See Army Regulation 635-200, Chapter 5 (19 Dec. 2003), available at http://www.sdmcp.org/Regs/armyenlistedseps.pdf.  As it appears that the Veteran's DD Form 214 may be facially inaccurate, the Board finds it imperative that the Veteran's service personnel records, to include all records related to his discharge from service, are obtained and associated with the record so as to ensure that the Board's evaluation of the Veteran's claim is a fully informed one.  
 
Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should obtain the Veteran's complete service personnel records, especially those relating to the basis for the Veteran's discharge from service, to include any medical reports prepared in connection therewith.

2.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  The AOJ is directed to consider the facts and circumstances surrounding the Veteran's discharge from service and to not rely solely on the information recorded on his DD Form 214 in readjudicating the merits of the Veteran's claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

